DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on August 25, 2022.  
By this amendment, the applicant has amended claims 1-3,5-11 and 13-14.  
Claims 2-6 and 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention groups, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 10, 2022. 

Response to Amendment
The reply filed on August 25, 2022 is not fully responsive to the prior Office Action because:  
Newly submitted claims 1, 7, 8 12-14 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
(A). The amended claims are drawn to a low refractive layer comprises a fluorine-based compound containing a group of -O-CF2CF2-O-CF3”  and 1% to 25% by weight of a polysilsesquioxane compound wherein the low reflective layer has claimed b* values in L*a*b*color coordinate.  
(B). The original claims are drawn to a low refractive layer comprises a fluorine-based compound containing a group of -O-CF2CF2-O-CF3” wherein the low reflective layer has claimed b* values in L*a*b*color coordinate.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1, 7, 8, 12-14 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. It is noted that according to the claims (original and the amended), each discloses a low reflective layer that have different compounds, yet have identical b* values in the L*a*b* coordinate system, which suggests that the two different compounds are distinct from each other.  

Since the period for reply set forth in the prior Office action has expired, this application will become abandoned unless applicant corrects the deficiency and obtains an extension of time under 37 CFR 1.136(a).  
The date on which the petition under 37 CFR 1.136(a) and the appropriate extension fee have been filed is the date for purposes of determining the period of extension and the corresponding amount of the fee.  In no case may an applicant reply outside the SIX (6) MONTH statutory period or obtain an extension for more than FIVE (5) MONTHS beyond the date for reply set forth in an Office action.  A fully responsive reply must be timely filed to avoid abandonment of this application.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872